 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RANDY SCOTT KLIPPENSTEIN,                           Case No. 1:19-cv-01705-JDP
12                        Petitioner,                     ORDER TO SHOW CAUSE WHY PETITION
                                                          SHOULD NOT BE DISMISSED FOR
13            v.                                          FAILURE TO MEET THE STATUTE OF
                                                          LIMITATIONS
14    SCOTT FRAUNHEIM,
15                        Respondent.
16

17           Petitioner Randy Scott Klippenstein, a state prisoner with counsel, seeks a writ of habeas

18   corpus under 28 U.S.C. § 2254. ECF No. 1. The matter is before the court for preliminary

19   review under Rule 4 of the Rules Governing Section 2254 Cases. Under Rule 4, the judge

20   assigned to the habeas proceeding must examine the habeas petition and order a response to the

21   petition unless it “plainly appears” that the petitioner is not entitled to relief. See Valdez v.

22   Montgomery, 918 F.3d 687, 693 (9th Cir. 2019); Boyd v. Thompson, 147 F.3d 1124, 1127 (9th

23   Cir. 1998). This court may raise the statute of limitations sua sponte when reviewing a habeas

24   petition. See Day v. McDonough, 547 U.S. 198, 209 (2006); Herbst v. Cook, 260 F.3d 1039,

25   1042 n.3 (9th Cir. 2001) (Federal district courts may consider the timeliness of a state prisoner’s

26   habeas petition to serve the interests of judicial efficiency.).

27

28
                                                          1
 1          Under the Antiterrorism and Effective Death Penalty Act (“AEDPA”), petitioners seeking

 2   habeas relief under § 2254 must comply with the statute of limitations set by 28 U.S.C. § 2244(d).

 3   The one-year period begins on the latest of four dates:

 4                  (A) the date on which the judgment became final by the conclusion
                        of direct review or the expiration of the time for seeking such
 5                      review;
 6                  (B) the date on which the impediment to filing an application created
                        by State action in violation of the Constitution or laws of the
 7                      United States is removed, if the applicant was prevented from
                        filing by such State action;
 8
                    (C) the date on which the constitutional right asserted was initially
 9                      recognized by the Supreme Court, if the right has been newly
                        recognized by the Supreme Court and made retroactively
10                      applicable to cases on collateral review; or
11                  (D) the date on which the factual predicate of the claim or claims
                        presented could have been discovered through the exercise of
12                      due diligence.
13   Id.; see also Hasan v. Galaza, 254 F.3d 1150, 1153 (9th Cir. 2001).
14          The statute of limitations period can be tolled in various ways. For example, a petitioner

15   can obtain equitable tolling if he shows: “(1) that he has been pursuing his rights diligently, and

16   (2) that some extraordinary circumstance stood in his way and prevented timely filing.” Williams

17   v. Filson, 908 F.3d 546, 558 (9th Cir. 2018) (quoting Holland v. Florida, 560 U.S. 631, 649

18   (2010)).

19          Petitioner states that he exhausted his state-level remedies through a direct appeal

20   followed by a petition for review at the California Supreme Court, both unsuccessful. ECF No. 1
21   at p-2. To comply with § 2244(d), petitioner must have either filed his petition within one year of

22   the California Supreme Court’s denial of review or show he is entitled to tolling under one of the

23   narrow exceptions of § 2244(d)(1)(B-D). Here, petitioner filed his petition on December 5, 2019,

24   or one year and 83 days after the California Supreme Court’s “judgment became final by the

25   conclusion of direct review” on September 14, 2018. § 2244(d)(1)(A).1 Because the record

26   indicates that petition may “fall outside the one-year time period, the petitioner has the burden of
27
     1
        The California Supreme Court’s denial of a petition for review of a Court of Appeal is final on
28   filing. See Cal. Rules of Court, rule 8.532(b)(2)(A).
                                                       2
 1   demonstrating that he is entitled to tolling.” Smith v. Duncan, 297 F.3d 809, 815 (9th Cir. 2002),

 2   abrogated on other grounds by Pace v. DiGuglielmo, 544 U.S. 408 (2005). Therefore, petitioner

 3   must explain to this court how his petition complies with § 2244(d).

 4   Order

 5            1. Within fourteen days from the service of this order, petitioner must show cause why

 6               the court should not summarily dismiss the petition.

 7            2. Failure to comply with this order may result in the dismissal of the petition.

 8
     IT IS SO ORDERED.
 9

10
     Dated:      December 11, 2019
11                                                       UNITED STATES MAGISTRATE JUDGE
12

13

14   No. 206.
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        3
